United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                           June 2, 2006

                                                               Charles R. Fulbruge III
                              No. 04-30504                             Clerk
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                         KREGLAN DEWAYNE GAINES,

                                                   Defendant-Appellant.


          Appeal from the United States District Court
              for the Middle District of Louisiana
                        (3:03-CR-132-2-B)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kreglan   Dewayne    Gaines    pleaded   guilty    to   one   count     of

conspiracy to distribute, and to possess with intent to distribute,

more than five kilograms of cocaine and one count of conspiracy to

launder monetary instruments. He was sentenced, inter alia, to 420

months in prison.    Gaines contends the district court erroneously

based his sentence on facts neither admitted by him nor found by




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
the jury.    Our review is only for plain error because he failed to

object on this basis in district court.

      To establish plain error, Gaines must show a “clear” or

“obvious” error affected his substantial rights.                E.g., United

States v. Castillo, 386 F.3d 632, 636 (5th Cir.), cert. denied, 543

U.S. 1029 (2004).    Even then, we retain discretion to correct plain

error; we will generally do so only if the error “affects the

fairness, integrity, or public reputation of judicial proceedings”.

Id.   The district court committed a clear or obvious error by

sentencing    him   pursuant   to   a       mandatory   application    of   the

Sentencing Guidelines and basing his sentence upon facts neither

admitted by him nor found by the jury.          See United States v. Mares,

402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

Nevertheless, Gaines does not show he likely would have received a

more lenient sentence if the district court had acted under an

advisory sentencing scheme.     See id. at 521.         Therefore, he has not

shown the error affected his substantial rights.             See id.

                                                                 AFFIRMED




                                        2